DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed on March 15, 2022 has been entered. Accordingly Claims 10, 18, 20, and 22 have been amended. Claims 1-9 and 27 have been cancelled. No new claims were added. Therefore, claims 10-26 remains pending in this application. It also includes remarks and arguments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tunable inductor of claim 10, wherein at least one switching arrangement comprises a series connection of at least two switch elements recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim 22 is objected to under 37 CFR 1.75(c) as being in improper form because it depends from a cancelled claim 9.  See MPEP § 608.01(n).  Accordingly, the claim 22 not been further treated on the merits.

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11, recites the tunable inductor of claim 10, wherein at least one switching arrangement comprises a connection of at least two switch arrangements. However, the tunable inductor of claim 10 recites at least two switch arrangements including a first switch arrangement and a second switch arrangement connected directly to the respective first and second tapping point of the tunable inductor as shown in Fig. 8A of the disclosure. However, claim 11 now further recites “a series connection of at least two switch element” which isn’t shown in Fig. 8A  which has a switching arrangement of parallel switching element connected to respective tapping point of the tunable inductor. Therefore, it appears claim 11 which depends from claim 10 is mixing embodiments and not part of the same tunable inductor. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 10 and 14-17 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Posamentier (US 2006/0267717). 
Regarding claim 10, Posamentier in [Figs. 1-3], discloses a tunable inductor [see Fig. 3 impedance matching system 300 comprising a tunable MEMS inductor node 302 to dynamically tune the impedance matching system 300. The tunable inductor node 302 may be implemented by MEMS node 100 in Fig. 1 or MEMS node 200 in Fig. 2, and 0001 and 0021-0022], comprising: a first RF terminal and a second RF terminal [such that the impedance matching system 300 in Fig. 3 may be arranged to mitigate impedance mismatch at an RF port of a wireless communication system that has a first RF terminal, see 0021 and in Fig. 4 the wireless communication system 400 includes various node 402-1 thru 402-n implemented with an RF circuit 410 comprising RF transmitter and receiver portions/interfaces that inherently includes a second RF terminal  0026-0030]; an inductive element connected to the first RF terminal at a first end and to the second RF terminal at a second end [such that the RF circuit 410 that includes the tunable inductor/element 100 and 200 as shown in Figs. 1 and 2 is connected between the RF transmitter and receiver portions and 0029-0030. Also the impedance matching system 300 in Fig. 3 which includes the tunable inductor/element is connected to an RF port of a wireless communication system that has a first RF terminal, 0021 which would inherently have a second RF terminal connected to the receiver portion or end of the tunable inductor/element within the impedance matching system 300 in Fig. 3] , the inductive element including at least a first and a second tapping point [such that the MEMS node 100 in Fig. 1 includes a inductor element 104 that includes at least a first and second tapping points, e.g. multiple taps and see 0012], and at least two switch arrangements [see switching element 108 in Fig. 1] including a first switch arrangement and a second switch arrangement [see 110-1-4 which are several MEMs switch armatures and 0012], each having a first terminal and a second terminal; wherein the first terminal of the first switch [see 110-1] is directly connected to the first end of the inductive element [see 104], and the second terminal of the first switch [see 110-1] is directly connected to the first tapping point [see 0012-0015]; the first terminal of the second switch [see 110-2] is directly connected to the first end of the inductive element [see 104], and the second terminal of the second switch [see 110-2] is directly connected to the second tapping point [see 0012-0015], and each of the first and the second switch arrangements is configured to receive a control signal [see 0012-0014], and wherein the control signal controls inductances applied between the first RF terminal and the second RF terminal by turning on or off the first switch arrangement [see 108 and 110-1 and 0012-0014] or the second switch arrangement [see 108 and 110-2 and 0012-0014].
Regarding claim 14, Posamentier in [Figs. 1-3], discloses the tunable inductor of claim 10, wherein the inductive element [see 100 and 104 in Fig. 1] and the at least two switch arrangements [see 108 and 110-1 thru 110-4 in Fig. 1] are integrated on a same chip or die [see substrate 10 in Fig. 1 and 0009].  
Regarding claim 15, Posamentier in [Figs. 1-3], discloses the tunable inductor of claim 14, wherein the chip is a silicon-on- insulator chip or a silicon-on-sapphire chip [see 0009].
Regarding claim 16, Posamentier in [Figs. 1-3], discloses the tunable inductor of claim 10, wherein the inductive element [see Fig. 1, 100 and 104 ] comprises a spiral inductor [see 0010].  
Regarding claim 17, discloses the tunable inductor of claim 16, wherein at least of the switching arrangements [see 110-1 thru 110-4] is located between turns of the spiral inductor [see Fig. 1, 104 and 0013-0015].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Posamentier (US 2006/0267717) and in view of Chang et al. (US 5,872,489).
Regarding claim 11, Posamentier discloses the tunable inductor of claim 10, and that number of MEMS switch armatures [see 108 in Fig. 1] may include more or less MEMS switch armatures [see 0012]. 
Posamentier does not disclose wherein at least one switching arrangement comprises a series connection of at least two switch elements.  
However, Chang et al. in [see Fig. 1c] discloses a tunable inductor comprising at least one switching arrangement comprising a series of at least two switch elements [see either Sc1a and Sc1b) connected to a inductor [see Lc1] in order to obtain a specific inductance value from the switching network. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the invention to add the serial connection of at least two switch elements as taught by Chang et al. with the tunable inductor as taught by Posamentier in order to obtain a specific inductance value of the inductor from the switching network. 
Regarding claim 12, Posamentier discloses the tunable inductor of claim 10, and that number of MEMS switch armatures [see 108 in Fig. 1] may include more or less MEMS switch armatures [see 0012]. 
Posamentier does not disclose wherein switch elements of the at least two switch elements receive the same control signal.  
However, Chang et al. in [see Fig. 1c] discloses a tunable inductor comprising at least one switching arrangement comprising a series of at least two switch elements [see Sc1a and Sc1b] connected to a inductor [see Lc1], wherein the switch elements [see Sc1a and Sc1b] receive the same control signal via control device shown 14 shown in Fig. 1a and see col. 3, ll. 16-28 and col. 3, ll. 57 thru col. 4, ll. 1-35 in order to obtain a specific inductance value from the switching network. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the invention to add the serial connection of at least two switch elements as taught by Chang et al. to receive a same control signal within the tunable inductor as taught by Posamentier in order to obtain a specific inductance value of the inductor from the switching network and further Posamentier teaches that each of the switch elements may either receive a control signal independently or all at the same time [see 0014]. 
Regarding claim 13, Posamentier in view of Change et al. discloses the tunable inductor of claim 12, wherein at least one switch element of the at least two switch elements is selected from a group consisting of a field effect transistor, an accumulated charge control field effect transistor, a microelectromechanical system (MEMS) switch [see Posamentier 0002] or Change et al., abstract] , a diode, and a gallium nitride (GaN) device.  

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhao et al. (US 2011/0316636) and in view of Chang et al. (US 5,872,489).
Regarding claim 18, Zhao et al. in [Fig. 6A] discloses an amplifier [see power amplifier “PA” module 320a] comprising: a first stage [see Driver amplifier 310 corresponding to the first stage] and a second stage [see power amplifier 330 corresponding to the second stage], 
a tunable inductor [see tunable inter-stage matching circuit 320a which includes a tunable inductor and 0038] comprising: a first RF terminal [see RFin in Fig. 6A corresponding to the first RF terminal]; a plurality of second RF terminals [see RFout and the respective ground terminals of the switches S1..SM in Fig. 6A which corresponds to the plurality of second RF terminals]; a plurality of inductive elements [see Fig. 6, inductors 622 and 626] connected each between the first RF terminal [see RFin in Fig. 6A] and a corresponding second RF terminal of the plurality of second RF terminals [see RFout and each respective ground terminal connected to the respective switches S1…SM in Fig. 6A]; a tunable interstage matching network including the tunable inductor coupled with a tunable capacitor [see tunable inter-stage matching circuit 320a which includes a tunable inductor coupled with a tunable capacitor and 0038 and 0043]; wherein the tunable interstage matching network [see 320a] is configured to match the first stage [see 310] to the second stage [see 320 and 0038].  
Zhao et al. does not discloses the tunable inductor comprising a plurality of switch arrangements coupled serially with a corresponding plurality of inductive elements, wherein each switch arrangement of the plurality of switch arrangements is configured to receive a control signal, and wherein the control signal controls inductances applied between the first RF terminal and each of the second RF terminals of the plurality of second RF terminals by turning on or off switch arrangements in the plurality of switch arrangements.
Chang et al. in [Fig. 1b] discloses a tunable inductor [see col. 3, ll. 57 thru col. 4, ll. 1-2] comprising a plurality of switch arrangements [see switching network 20 and Sb1-Sbx] coupled serially with a corresponding plurality of inductive elements [see Lb1-Lbx], wherein each switch arrangement of the plurality of switch arrangements [see switching network 20 and Sb1-Sbx] is configured to receive a control signal [see via control device 24], and wherein the control signal controls [see via control device 24] inductances applied between the first RF terminal [see IN2] and each of the second RF terminals of the plurality of second RF terminals [see OUT2 and the respective terminals of the inductors corresponds to the plurality of second RF terminals] by turning on or off switch arrangements in the plurality of switch arrangements [see col. 4, ll. 3-33].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the invention to modify the tunable interstage matching network including the tunable inductor as taught by Zhao et al. with the circuit topology of the tunable inductor discussed above as taught by Chang et al. in order to achieve a desired inductance value by actuation of the appropriate switching elements within the switching network. Further Zhao et al. discloses the tunable interstage matching circuit may be implemented with any circuit topology suing tunable capacitor and tunable inductors [see 0038].

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhao et al. (US 2011/0316636) and in view of Chang et al. (US 5,872,489).
Regarding claim 20, Zhao et al. in [Fig. 6A] discloses an amplifier [see power amplifier “PA” module 320a] comprising: a first stage [see Driver amplifier 310 corresponding to the first stage] and a second stage [see power amplifier 330 corresponding to the second stage], 
a tunable inductor [see tunable inter-stage matching circuit 320a which includes a tunable inductor and 0038] comprising: a first RF terminal [see RFin in Fig. 6A corresponding to the first RF terminal]; a plurality of second RF terminals [see RFout and the respective ground terminals of the switches S1..SM in Fig. 6A which corresponds to the plurality of second RF terminals]; a plurality of inductive elements [see Fig. 6, inductors 622 and 626] connected each between the first RF terminal [see RFin in Fig. 6A] and a corresponding second RF terminal of the plurality of second RF terminals [see RFout and each respective ground terminal connected to the respective switches S1…SM in Fig. 6A]; a tunable interstage matching network including the tunable inductor coupled with a tunable capacitor [see tunable inter-stage matching circuit 320a which includes a tunable inductor coupled with a tunable capacitor and 0038 and 0043]; wherein the tunable interstage matching network [see 320a] is configured to match the first stage [see 310] to the second stage [see 320 and 0038], wherein the plurality of inductors and first and second stage are integrated on a chip [see 0079], and wherein the chip is a silicon-on-insulator chip or silicon-on-sapphire chip [see 0057 and 0084].
Zhao et al. does not discloses the tunable inductor comprising a plurality of switch arrangements coupled serially with a corresponding plurality of inductive elements, wherein each switch arrangement of the plurality of switch arrangements is configured to receive a control signal, and wherein the control signal controls inductances applied between the first RF terminal and each of the second RF terminals of the plurality of second RF terminals by turning on or off switch arrangements in the plurality of switch arrangements; and wherein the plurality of inductors and the plurality of switch arrangements are integrated on a same chip. 
Chang et al. in [Fig. 1b] discloses a tunable inductor [see col. 3, ll. 57 thru col. 4, ll. 1-2] comprising a plurality of switch arrangements [see switching network 20 and Sb1-Sbx] coupled serially with a corresponding plurality of inductive elements [see Lb1-Lbx], wherein each switch arrangement of the plurality of switch arrangements [see switching network 20 and Sb1-Sbx] is configured to receive a control signal [see via control device 24], and wherein the control signal controls [see via control device 24] inductances applied between the first RF terminal [see IN2] and each of the second RF terminals of the plurality of second RF terminals [see OUT2 and the respective terminals of the inductors corresponds to the plurality of second RF terminals] by turning on or off switch arrangements in the plurality of switch arrangements [see col. 4, ll. 3-33]; and wherein the plurality of inductors [see Fig. 1b Ld1-Ldx] and the plurality of switch arrangements [see Fig. 1b Sb1-Sbx] are integrated on a same chip [see col. 2, ll. 42-45], and the chip is a silicon-on-insulator chip [see col. 8, ll. 16-29 and col. 9, ll. 19-20] or a silicon-on-sapphire chip.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the invention to modify the tunable interstage matching network including the tunable inductor as taught by Zhao et al. with the circuit topology of the tunable inductor discussed above as taught by Chang et al. in order to achieve a desired inductance value by actuation of the appropriate switching elements within the switching network. Further Zhao et al. discloses the tunable interstage matching circuit may be implemented with any circuit topology suing tunable capacitor and tunable inductors [see 0038]. Furthermore, placing the fabricating the plurality of inductors and the plurality of switch arrangements on the same chip made out of silicon-on-insulator reduces the cost of the amplifier circuit using a single chip in the design of the tunable inductor topology components. 

Allowable Subject Matter
Claims 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 23-26, the prior art references of record failed to teach or suggest a fixed inductor having a first terminal connected directly to the first RF terminal, and a second terminal connected directly to the second RF terminal; one or more digitally tunable capacitors, each comprising: an electronic circuit block including a switch or a series arrangement of two or more switches, the electronic circuit having a first terminal directly connected to the RF first terminal, and a second terminal directed connected to the second RF terminal; one or more capacitive elements connected in series with the electronic circuit block in combination with other limitations recited in the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 19 is objected to as being dependent upon a rejected base claim 18, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 19 would be allowable over the prior art references of record because the prior art failed to teach or suggest wherein in each of the first and the second stages include transistors arranged in cascode configurations, and wherein each transistor is configured to receive a corresponding bias voltage through a gate resistor connected to the gate of the transistor as set forth in the claimed invention.   
Claim 21 is objected to as being dependent upon a rejected base claim 20, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 21 would be allowable over the prior art references of record because the prior art failed to teach or suggest wherein in each of the first and the second stages include transistors arranged in cascode configurations, and wherein each transistor is configured to receive a corresponding bias voltage through a gate resistor connected to the gate of the transistor as set forth in the claimed invention.   

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        6/23/22


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836